Filed 5/21/14 P. v. Jones CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E059668

v.                                                                       (Super.Ct.No. SWF1300008)

KASHIF DEMAREO JONES,                                                    OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Elisabeth Sichel, Judge.

Affirmed.

         Cindi B. Mishkin, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Pursuant to a negotiated plea agreement, defendant and appellant Kashif Demareo

Jones pled guilty to terrorist threats (Pen. Code, § 422);1 in return, the remaining charges


         1   All future statutory references are to the Penal Code unless otherwise stated.

                                                             1
were dismissed and defendant was sentenced to a stipulated term of two years in state

prison with credit for time served. Defendant appeals from the judgment, challenging the

sentence or other matters occurring after the plea. We find no error and affirm.

                                              I

                   FACTUAL AND PROCEDURAL BACKGROUND2

       On December 18, 2012, during a domestic dispute, defendant tried to strangle his

girlfriend on three separate occasions. During the strangulation, defendant threatened to

kill the victim.

       On January 29, 2013, an information was filed charging defendant with one count

of terrorist threats (§ 422; count 1); assault by means of force likely to produce great

bodily injury (§ 245, subd. (a)(4); count 2); and infliction of corporal injury upon a

spouse or cohabitant (§ 273.5, subd. (a); count 3). The information further alleged that

defendant had suffered one prior prison term (§ 667.5, subd. (b)), one prior serious felony

conviction (§ 667, subd. (a)), and one prior strike conviction (§ 667, subds. (c) & (e)(1) &

1170.12, subd. (c)(1)).

       On May 8, 2013, defense counsel declared a doubt as to defendant’s competency

and the criminal proceedings were suspended. The trial court appointed Dr. Michael E.

Kania to evaluate defendant.

       On May 28, 2013, after reviewing Dr. Kania’s evaluation, the trial court found

defendant competent to stand trial and the criminal proceedings were reinstated.


       2   The factual background is taken from the preliminary hearing.

                                              2
       On July 23, 2013, defendant entered into a negotiated plea. Defendant pled guilty

to committing a terrorist threat as alleged in count 1. In return, the remaining charges and

enhancement allegations would be dismissed and defendant would be sentenced to a

stipulated term of two years in state prison with credit for time served. After examining

defendant, the trial court found the plea was entered into freely and voluntarily; that

defendant knowingly and intelligently waived his rights; that defendant understood the

nature of the charges and the consequences of the plea; and that there was a factual basis

for his plea. Defendant thereafter requested to be immediately sentenced. Defendant was

sentenced in accordance with his plea agreements and awarded a total of 436 days credit

for time served.

       On September 18, 2013, defendant filed a notice of appeal, challenging the

validity of the plea. Defendant alleged that he received ineffective assistance of counsel

and that he was manipulated into pleading guilty. Defendant also requested a certificate

of probable cause, which was denied by the trial court.

       On November 19, 2013, this court approved the parties’ stipulation that the notice

of appeal deemed amended state that the appeal is based on the sentence or other matters

occurring after the plea.

                                             II

                                       DISCUSSION

       After defendant appealed, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

                                              3
the case, a summary of the facts and potential arguable issues, and requesting this court

conduct an independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

independently reviewed the entire record for potential error and find no arguable error

that would result in a disposition more favorable to defendant.

                                            III

                                     DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                  RAMIREZ
                                                                                       P. J.
We concur:



HOLLENHORST
                          J.



MILLER
                          J.




                                             4